UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2014 Date of reporting period:	July 31, 2014 Item 1. Schedule of Investments: Putnam Absolute Return 500 Fund The fund's portfolio 7/31/14 (Unaudited) COMMON STOCKS (29.5%) (a) Shares Value Basic materials (1.0%) Albemarle Corp. 17,300 $1,061,182 International Flavors & Fragrances, Inc. 17,481 1,765,406 PPG Industries, Inc. 15,000 2,975,400 Sigma-Aldrich Corp. 25,600 2,570,752 Capital goods (1.0%) Boeing Co. (The) 10,300 1,240,944 General Dynamics Corp. 23,500 2,744,095 MRC Global, Inc. (NON) 13,100 351,473 Roper Industries, Inc. 8,764 1,262,629 Stericycle, Inc. (NON) 8,000 941,200 Waste Management, Inc. 37,900 1,701,331 Communication services (0.6%) SBA Communications Corp. Class A (NON) 8,500 908,905 Verizon Communications, Inc. 88,596 4,467,010 Conglomerates (1.8%) 3M Co. 5,300 746,717 Danaher Corp. 40,600 2,999,528 General Electric Co. 43,400 1,091,510 Marubeni Corp. (Japan) 474,000 3,345,760 Mitsubishi Corp. (Japan) 176,700 3,727,051 Mitsui & Co., Ltd. (Japan) 226,900 3,644,845 Consumer cyclicals (4.6%) Aaron's, Inc. 11,200 295,456 Advance Auto Parts, Inc. 5,699 690,206 Automatic Data Processing, Inc. 40,400 3,284,924 AutoZone, Inc. (NON) 2,310 1,194,339 Bed Bath & Beyond, Inc. (NON) 14,200 898,718 Cintas Corp. 11,300 707,380 Dillards, Inc. Class A 3,500 417,270 Dollar Tree, Inc. (NON) 15,384 837,966 Equinix, Inc. 12,064 917,950 FactSet Research Systems, Inc. 9,500 1,141,235 Gartner, Inc. (NON) 17,500 1,197,350 Home Depot, Inc. (The) 49,100 3,969,735 Kimberly-Clark Corp. 32,319 3,356,975 Lowe's Cos., Inc. 19,400 928,290 Madison Square Garden Co. (The) Class A (NON) 7,100 421,314 MasterCard, Inc. Class A 53,900 3,996,685 MSC Industrial Direct Co., Inc. Class A 6,099 520,184 Omnicom Group, Inc. 16,752 1,172,472 PetSmart, Inc. 8,235 561,133 Priceline Group, Inc. (The) (NON) 2,617 3,251,492 Scotts Miracle-Gro Co. (The) Class A 9,300 494,760 Scripps Networks Interactive Class A 6,500 535,665 Target Corp. 37,338 2,224,971 Thomson Reuters Corp. (Canada) 25,500 964,155 TJX Cos., Inc. (The) 9,400 500,926 Verisk Analytics, Inc. Class A (NON) 14,309 859,112 VF Corp. 29,700 1,819,719 Viacom, Inc. Class B 33,749 2,790,030 Consumer staples (3.8%) Altria Group, Inc. 117,100 4,754,260 Dr. Pepper Snapple Group, Inc. 40,600 2,385,656 General Mills, Inc. 23,200 1,163,480 Hershey Co. (The) 24,200 2,133,230 ITOCHU Corp. (Japan) 321,000 4,107,738 Lorillard, Inc. 52,500 3,175,200 McDonald's Corp. 38,000 3,593,280 PepsiCo, Inc. 51,200 4,510,720 Procter & Gamble Co. (The) 6,400 494,848 Starbucks Corp. 41,008 3,185,501 Sumitomo Mitsui financial Group, Inc. (Japan) 264,600 3,463,983 Energy (2.6%) Chevron Corp. 43,945 5,679,452 ConocoPhillips 31,300 2,582,250 Dril-Quip, Inc. (NON) 3,200 322,464 EQT Corp. 6,100 572,302 Exxon Mobil Corp. 80,602 7,974,762 Occidental Petroleum Corp. 21,000 2,051,910 Phillips 66 17,400 1,411,314 Spectra Energy Corp. 22,106 904,578 Williams Companies, Inc. (The) 22,100 1,251,523 Financials (4.7%) ACE, Ltd. 21,700 2,172,170 Alleghany Corp. (NON) 2,500 1,034,625 Allied World Assurance Co. Holdings AG 32,346 1,164,779 Aon PLC 25,600 2,159,616 Arch Capital Group, Ltd. (NON) 18,300 978,135 Aspen Insurance Holdings, Ltd. 13,900 556,139 Axis Capital Holdings, Ltd. 18,200 785,330 BankUnited, Inc. 31,200 974,688 Berkshire Hathaway, Inc. Class B (NON) 28,038 3,516,806 Broadridge Financial Solutions, Inc. 27,800 1,122,286 Chubb Corp. (The) 34,099 2,956,724 Everest Re Group, Ltd. 7,136 1,112,574 JPMorgan Chase & Co. 46,800 2,698,956 M&T Bank Corp. 19,800 2,405,700 PartnerRe, Ltd. 8,500 887,060 ProAssurance Corp. 22,200 968,586 Public Storage (R) 19,300 3,312,073 RenaissanceRe Holdings, Ltd. 12,762 1,248,251 Signature Bank (NON) 12,200 1,395,558 Simon Property Group, Inc. (R) 15,000 2,522,850 Travelers Cos., Inc. (The) 38,900 3,483,884 Validus Holdings, Ltd. 30,148 1,101,306 W.R. Berkley Corp. 28,900 1,289,229 Wells Fargo & Co. 7,800 397,020 Health care (3.4%) AbbVie, Inc. 19,100 999,694 C.R. Bard, Inc. 6,427 959,101 Cardinal Health, Inc. 19,574 1,402,477 Eli Lilly & Co. 44,399 2,711,003 Henry Schein, Inc. (NON) 7,400 860,250 Johnson & Johnson 63,600 6,365,724 Laboratory Corp. of America Holdings (NON) 8,100 839,889 McKesson Corp. 11,013 2,112,954 Mednax, Inc. (NON) 12,500 739,750 Merck & Co., Inc. 92,600 5,254,124 Patterson Cos., Inc. 14,900 581,249 Perrigo Co. PLC 6,499 977,775 Pfizer, Inc. 169,600 4,867,520 Stryker Corp. 9,700 773,769 Technology (3.9%) Accenture PLC Class A 14,000 1,109,920 Amdocs, Ltd. 29,200 1,323,928 Apple, Inc. 85,813 8,201,148 DST Systems, Inc. 10,800 972,756 Google, Inc. Class A (NON) 8,797 5,098,301 Intuit, Inc. 28,945 2,372,622 L-3 Communications Holdings, Inc. 8,541 896,463 Maxim Integrated Products, Inc. 45,900 1,345,329 MICROS Systems, Inc. (NON) 19,300 1,305,259 Microsoft Corp. 136,519 5,892,160 Oracle Corp. 61,300 2,475,907 Synopsys, Inc. (NON) 29,700 1,121,769 VeriSign, Inc. (NON) 22,500 1,216,125 Transportation (1.2%) Alaska Air Group, Inc. 16,200 712,314 Copa Holdings SA Class A (Panama) 3,897 591,837 Southwest Airlines Co. 63,427 1,793,716 Union Pacific Corp. 42,200 4,148,682 United Parcel Service, Inc. Class B 33,386 3,241,447 Utilities and power (0.9%) CMS Energy Corp. 20,400 590,172 ITC Holdings Corp. 11,800 425,980 Kinder Morgan, Inc. 22,500 809,550 PG&E Corp. 33,800 1,509,846 PPL Corp. 48,400 1,596,716 Southern Co. (The) 65,800 2,848,482 Total common stocks (cost $206,602,707) MORTGAGE-BACKED SECURITIES (14.6%) (a) Principal amount Value Agency collateralized mortgage obligations (6.8%) Federal Home Loan Mortgage Corporation IFB Ser. 2990, Class LB, 16.557s, 2034 $152,485 $197,067 IFB Ser. 3861, Class PS, IO, 6.448s, 2037 868,444 122,755 IFB Ser. 4091, Class SH, IO, 6.398s, 2042 2,284,914 578,083 IFB Ser. 4012, Class SN, IO, 6.348s, 2042 2,756,556 664,523 IFB Ser. 3232, Class KS, IO, 6.148s, 2036 840,070 107,634 IFB Ser. 4139, Class SA, IO, 5.998s, 2042 1,986,414 468,774 IFB Ser. 4143, Class DS, IO, 5.968s, 2042 1,883,485 440,611 IFB Ser. 4104, Class S, IO, 5.948s, 2042 595,136 131,672 IFB Ser. 3116, Class AS, IO, 5.948s, 2034 718,784 40,584 IFB Ser. 4240, Class SA, IO, 5.848s, 2043 5,391,516 1,218,860 IFB Ser. 4245, Class AS, IO, 5.848s, 2043 5,719,383 1,308,465 IFB Ser. 271, Class S5, IO, 5.848s, 2042 5,358,422 1,214,647 IFB Ser. 3852, Class NT, 5.848s, 2041 2,730,017 2,726,768 IFB Ser. 317, Class S3, IO, 5.828s, 2043 2,495,280 576,859 IFB Ser. 14-325, Class S1, IO, 5.798s, 2044 2,307,455 521,577 IFB Ser. 14-326, Class S2, IO, 5.798s, 2044 5,089,200 1,207,654 IFB Ser. 311, Class S1, IO, 5.798s, 2043 4,242,439 964,637 IFB Ser. 308, Class S1, IO, 5.798s, 2043 3,075,164 763,963 IFB Ser. 269, Class S1, IO, 5.798s, 2042 1,595,634 356,560 IFB Ser. 264, Class S1, IO, 5.798s, 2042 4,360,099 1,026,441 IFB Ser. 14-327, Class S8, IO, 5.768s, 2044 837,866 189,458 IFB Ser. 314, Class AS, IO, 5.738s, 2043 1,765,463 407,928 Ser. 4122, Class TI, IO, 4 1/2s, 2042 1,746,954 397,432 Ser. 4193, Class PI, IO, 4s, 2043 3,116,807 545,446 Ser. 4116, Class MI, IO, 4s, 2042 3,826,266 855,121 Ser. 4213, Class GI, IO, 4s, 2041 1,110,569 195,571 Ser. 304, Class C53, IO, 4s, 2032 2,230,414 402,344 Ser. 13-303, Class C19, IO, 3 1/2s, 2043 2,270,765 525,496 Ser. 304, Class C22, IO, 3 1/2s, 2042 2,547,511 586,064 Ser. 4141, Class IM, IO, 3 1/2s, 2042 1,531,625 288,900 Ser. 4166, Class PI, IO, 3 1/2s, 2041 2,463,385 450,923 Ser. 304, IO, 3 1/2s, 2027 1,681,995 213,092 Ser. 304, Class C37, IO, 3 1/2s, 2027 1,236,195 158,319 Ser. 4158, Class TI, IO, 3s, 2042 5,715,694 790,366 Ser. 4165, Class TI, IO, 3s, 2042 4,840,345 673,776 Ser. 4183, Class MI, IO, 3s, 2042 2,129,676 300,071 Ser. 13-4206, Class IP, IO, 3s, 2041 3,541,048 475,386 Ser. 4179, Class EI, IO, 3s, 2030 3,856,571 510,996 Ser. 304, Class C45, IO, 3s, 2027 2,163,829 252,920 Ser. 3939, Class EI, IO, 3s, 2026 4,437,174 442,105 Ser. 13-4176, Class IA, IO, 2 1/2s, 2028 5,118,562 569,082 Ser. T-8, Class A9, IO, 0.481s, 2028 248,473 2,640 Ser. T-59, Class 1AX, IO, 0.274s, 2043 591,610 7,303 Ser. T-48, Class A2, IO, 0.212s, 2033 864,018 8,404 Ser. 3206, Class EO, PO, zero %, 2036 54,282 47,859 Ser. 3175, Class MO, PO, zero %, 2036 43,789 38,273 FRB Ser. T-54, Class 2A, IO, zero %, 2043 347,031 27 Federal National Mortgage Association IFB Ser. 05-74, Class NK, 26.725s, 2035 70,980 113,878 IFB Ser. 05-45, Class DA, 23.852s, 2035 281,237 415,020 IFB Ser. 11-4, Class CS, 12.59s, 2040 1,069,992 1,281,507 IFB Ser. 12-128, Class YS, IO, 6.045s, 2042 1,609,455 291,360 IFB Ser. 13-19, Class SK, IO, 5.995s, 2043 1,504,340 334,441 IFB Ser. 13-9, Class LS, 5.995s, 2043 1,077,261 251,788 IFB Ser. 12-153, Class SK, IO, 5.995s, 2043 1,834,571 431,124 IFB Ser. 12-111, Class JS, IO, 5.945s, 2040 2,371,184 464,182 IFB Ser. 13-128, Class SA, IO, 5.845s, 2043 3,777,973 870,256 Ser. 13-98, Class SA, IO, 5.795s, 2043 2,809,928 653,589 IFB Ser. 13-124, Class SB, IO, 5.795s, 2043 1,241,373 284,740 IFB Ser. 13-92, Class SA, IO, 5.795s, 2043 969,904 235,347 IFB Ser. 13-103, Class SK, IO, 5.765s, 2043 1,045,283 254,830 Ser. 13-101, Class SE, IO, 5.745s, 2043 1,412,360 348,542 IFB Ser. 13-128, Class CS, IO, 5.745s, 2043 1,612,023 377,036 IFB Ser. 13-102, Class SH, IO, 5.745s, 2043 1,314,401 299,420 Ser. 397, Class 2, IO, 5s, 2039 43,791 8,813 Ser. 10-13, Class EI, IO, 5s, 2038 115,373 2,357 Ser. 418, Class C24, IO, 4s, 2043 2,058,388 488,867 Ser. 13-44, Class PI, IO, 4s, 2043 997,084 168,141 Ser. 12-124, Class UI, IO, 4s, 2042 4,225,856 878,555 Ser. 12-96, Class PI, IO, 4s, 2041 2,066,187 354,330 Ser. 12-22, Class CI, IO, 4s, 2041 3,357,994 592,389 Ser. 406, Class 2, IO, 4s, 2041 160,110 35,592 Ser. 406, Class 1, IO, 4s, 2041 156,690 34,801 Ser. 409, Class C16, IO, 4s, 2040 673,463 155,845 Ser. 418, Class C15, IO, 3 1/2s, 2043 4,287,471 963,676 Ser. 13-21, Class AI, IO, 3 1/2s, 2033 2,983,372 581,041 Ser. 417, Class C19, IO, 3 1/2s, 2033 1,806,665 329,572 Ser. 12-93, Class DI, IO, 3 1/2s, 2027 3,821,795 540,478 Ser. 12-151, Class PI, IO, 3s, 2043 2,214,972 319,177 Ser. 13-8, Class NI, IO, 3s, 2042 4,193,339 569,052 Ser. 13-35, Class IP, IO, 3s, 2042 3,667,549 438,387 Ser. 13-23, Class PI, IO, 3s, 2041 6,719,260 663,124 Ser. 13-31, Class NI, IO, 3s, 2041 5,208,747 552,075 Ser. 13-55, Class MI, IO, 3s, 2032 2,602,319 350,897 Ser. 03-W10, Class 1, IO, 1.066s, 2043 196,443 5,387 Ser. 98-W5, Class X, IO, 0.951s, 2028 460,930 22,758 Ser. 98-W2, Class X, IO, 0.619s, 2028 1,577,177 91,673 Ser. 03-W1, Class 2A, IO, zero %, 2042 731,110 57 Government National Mortgage Association IFB Ser. 13-113, Class SL, IO, 6.074s, 2042 992,587 171,144 IFB Ser. 13-124, Class SC, IO, 6.044s, 2041 4,778,643 764,580 Ser. 13-116, Class SA, IO, 5.998s, 2043 1,332,534 239,017 IFB Ser. 13-129, Class SN, IO, 5.994s, 2043 962,681 166,274 IFB Ser. 13-129, Class CS, IO, 5.994s, 2042 2,279,579 384,291 IFB Ser. 10-20, Class SC, IO, 5.994s, 2040 4,356,381 774,826 IFB Ser. 13-99, Class VS, IO, 5.948s, 2043 1,031,436 193,663 IFB Ser. 11-146, Class AS, IO, 5.948s, 2041 2,206,285 454,012 Ser. 14-58, Class SA, IO, 5.944s, 2044 3,206,587 528,157 Ser. 14-46, Class SA, IO, 5.944s, 2044 1,179,658 183,708 Ser. 13-149, Class MS, IO, 5.944s, 2039 1,513,852 255,705 IFB Ser. 14-90, Class HS, IO, 5.944s, 2044 1,572,761 381,583 IFB Ser. 14-25, Class HS, IO, 5.944s, 2044 1,148,703 254,553 IFB Ser. 14-32, Class CS, IO, 5.944s, 2044 2,034,468 450,391 IFB Ser. 12-77, Class MS, IO, 5.944s, 2042 1,574,404 372,756 IFB Ser. 12-34, Class SA, IO, 5.894s, 2042 1,735,035 363,230 IFB Ser. 10-151, Class SA, IO, 5.894s, 2040 1,690,005 297,576 IFB Ser. 11-70, Class SN, IO, 5.748s, 2041 1,439,000 293,426 IFB Ser. 11-70, Class SH, IO, 5.738s, 2041 1,799,000 375,505 Ser. 14-25, Class QI, IO, 5s, 2044 3,514,182 806,329 Ser. 14-2, Class IC, IO, 5s, 2044 1,036,458 238,547 Ser. 13-3, Class IT, IO, 5s, 2043 1,692,525 388,389 Ser. 11-116, Class IB, IO, 5s, 2040 1,683,302 129,844 Ser. 10-35, Class UI, IO, 5s, 2040 1,632,829 372,069 Ser. 10-20, Class UI, IO, 5s, 2040 1,190,377 224,719 Ser. 10-9, Class UI, IO, 5s, 2040 6,486,926 1,470,854 Ser. 09-121, Class UI, IO, 5s, 2039 2,541,876 596,960 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 111,060 20,224 Ser. 10-35, Class AI, IO, 4 1/2s, 2040 2,231,863 419,233 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 2,823,866 603,403 Ser. 13-151, Class IB, IO, 4 1/2s, 2040 1,406,845 309,462 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 1,020,838 225,985 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 3,987,022 438,467 Ser. 13-24, Class PI, IO, 4s, 2042 1,535,654 283,175 Ser. 12-47, Class CI, IO, 4s, 2042 2,728,248 594,261 Ser. 12-41, Class IP, IO, 4s, 2041 3,349,884 632,279 Ser. 13-102, Class IP, IO, 3 1/2s, 2043 2,185,052 278,596 Ser. 13-76, Class IO, IO, 3 1/2s, 2043 1,936,025 289,300 Ser. 13-79, Class PI, IO, 3 1/2s, 2043 4,007,591 580,019 Ser. 13-100, Class MI, IO, 3 1/2s, 2043 3,164,809 437,946 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 2,029,864 306,388 Ser. 13-14, Class IO, IO, 3 1/2s, 2042 2,882,374 392,406 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 952,628 147,638 Ser. 12-92, Class AI, IO, 3 1/2s, 2042 1,116,751 192,863 Ser. 13-37, Class LI, IO, 3 1/2s, 2042 1,565,795 250,731 Ser. 12-141, Class WI, IO, 3 1/2s, 2041 1,757,078 236,274 Ser. 12-71, Class JI, IO, 3 1/2s, 2041 1,704,508 230,586 Ser. 13-90, Class HI, IO, 3 1/2s, 2040 5,507,688 682,237 Ser. 183, Class AI, IO, 3 1/2s, 2039 3,700,432 596,675 GSMPS Mortgage Loan Trust 144A Ser. 99-2, IO, 0.8s, 2027 120,317 902 Ser. 98-3, IO, zero %, 2027 69,930 1,027 Ser. 98-2, IO, zero %, 2027 59,876 430 Ser. 98-4, IO, zero %, 2026 94,400 2,323 Commercial mortgage-backed securities (5.8%) Banc of America Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.695s, 2046 556,000 581,936 Ser. 04-3, Class D, 5.44s, 2039 639,000 647,569 Ser. 06-6, Class A2, 5.309s, 2045 36,989 37,166 FRB Ser. 05-5, Class D, 5.214s, 2045 366,000 371,783 Ser. 04-4, Class B, 4.985s, 2042 563,000 565,744 Ser. 05-3, Class AJ, 4.767s, 2043 225,000 222,339 Ser. 07-1, Class XW, IO, 0.327s, 2049 3,239,198 23,986 Banc of America Commercial Mortgage Trust 144A FRB Ser. 08-1, Class C, 6.277s, 2051 1,000,000 930,100 Banc of America Merrill Lynch Commercial Mortgage, Inc. FRB Ser. 05-1, Class C, 5.29s, 2042 292,000 286,160 Banc of America Merrill Lynch Commercial Mortgage, Inc. 144A Ser. 04-4, Class XC, IO, 0.67s, 2042 1,396,226 3,493 Ser. 02-PB2, Class XC, IO, 0.233s, 2035 1,164,131 587 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 06-PW11, Class AJ, 5.433s, 2039 596,000 621,703 Ser. 05-PWR7, Class D, 5.304s, 2041 375,000 365,138 Ser. 05-PWR9, Class C, 5.055s, 2042 215,000 211,754 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.433s, 2039 2,853,000 2,897,792 FRB Ser. 06-PW11, Class C, 5.433s, 2039 320,000 321,440 Citigroup Commercial Mortgage Trust FRB Ser. 06-C4, Class B, 5.783s, 2049 703,000 704,828 Citigroup Commercial Mortgage Trust 144A FRB Ser. 12-GC8, Class D, 4.878s, 2045 656,000 656,787 FRB Ser. 13-GC11, Class E, 4.458s, 2046 1,041,000 898,676 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A FRB Ser. 07-CD5, Class E, 6.117s, 2044 250,000 247,500 COMM Mortgage Trust FRB Ser. 07-C9, Class C, 5.796s, 2049 225,000 218,531 FRB Ser. 07-C9, Class D, 5.796s, 2049 300,000 288,375 COMM Mortgage Trust 144A FRB Ser. 12-LC4, Class D, 5.647s, 2044 652,000 676,059 FRB Ser. 14-CR18, Class D, 4.74s, 2047 971,000 906,368 FRB Ser. 07-C9, Class AJFL, 0.843s, 2049 240,000 224,544 Credit Suisse First Boston Mortgage Securities Corp. Ser. 03-CPN1, Class E, 4.891s, 2035 514,000 514,000 Credit Suisse First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 439,751 483,727 Ser. 03-C3, Class AX, IO, 1.564s, 2038 280,779 3 DBUBS Mortgage Trust 144A FRB Ser. 11-LC3A, Class D, 5.418s, 2044 611,000 649,538 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class F, 5.35s, 2035 288,280 291,523 First Union National Bank Commercial Mortgage 144A Ser. 01-C3, Class K, 6.155s, 2033 267,680 267,680 GE Capital Commercial Mortgage Corp. Ser. 07-C1, Class A3, 5.481s, 2049 914,000 913,815 FRB Ser. 06-C1, Class AJ, 5.279s, 2044 1,609,000 1,616,096 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class E, 5.087s, 2042 243,000 241,129 FRB Ser. 05-GG3, Class D, 4.986s, 2042 189,000 189,577 GS Mortgage Securities Trust Ser. 05-GG4, Class B, 4.841s, 2039 396,000 397,703 GS Mortgage Securities Trust 144A FRB Ser. 12-GC6, Class D, 5.638s, 2045 400,000 419,720 FRB Ser. 11-GC3, Class E, 5s, 2044 274,000 260,101 FRB Ser. 13-GC10, Class E, 4.415s, 2046 850,000 719,270 FRB Ser. GC10, Class D, 4.415s, 2046 491,000 452,555 Ser. 06-GG8, Class X, IO, 0.572s, 2039 39,405,608 681,717 JPMBB Commercial Mortgage Securities Trust FRB Ser. 13-C12, Class D, 4.087s, 2045 386,000 359,677 JPMBB Commercial Mortgage Securities Trust 144A FRB Ser. 13-C14, Class E, 4.561s, 2046 675,000 603,283 FRB Ser. 13-C12, Class E, 4.087s, 2045 800,000 653,658 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 04-CB8, Class F, 4.634s, 2039 500,000 456,400 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.076s, 2051 888,000 929,026 FRB Ser. 06-LDP7, Class B, 5.866s, 2045 556,000 480,112 Ser. 06-LDP6, Class AJ, 5.565s, 2043 750,000 780,525 FRB Ser. 05-LDP3, Class D, 5.192s, 2042 362,000 362,579 FRB Ser. 04-CBX, Class B, 5.021s, 2037 181,000 181,857 Ser. 04-C3, Class B, 4.961s, 2042 427,000 432,252 FRB Ser. 05-LDP2, Class D, 4.941s, 2042 850,000 853,145 FRB Ser. 13-LC11, Class D, 4.241s, 2046 1,228,000 1,153,186 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class B, 6.176s, 2051 298,000 305,533 FRB Ser. 07-CB20, Class C, 6.176s, 2051 501,000 470,499 FRB Ser. 01-C1, Class H, 5.626s, 2035 538,957 548,604 FRB Ser. 11-C3, Class E, 5.567s, 2046 203,000 218,952 FRB Ser. 12-C6, Class F, 5.201s, 2045 334,000 306,438 FRB Ser. 13-C13, Class D, 4.056s, 2046 715,000 661,095 FRB Ser. 13-C13, Class E, 3.986s, 2046 494,000 397,359 FRB Ser. 13-C10, Class E, 3 1/2s, 2047 354,000 262,420 FRB Ser. 12-C6, Class G, 2.972s, 2045 366,000 274,407 Key Commercial Mortgage Ser. 07-SL1, Class A2, 5.581s, 2040 91,623 90,964 LB-UBS Commercial Mortgage Trust Ser. 07-C1, Class AJ, 5.484s, 2040 292,000 300,702 FRB Ser. 06-C6, Class C, 5.482s, 2039 537,000 524,246 Ser. 05-C7, Class C, 5.35s, 2040 474,000 482,437 FRB Ser. 05-C2, Class C, 5.203s, 2040 1,050,000 1,055,985 Ser. 07-C2, Class XW, IO, 0.539s, 2040 2,066,027 28,590 Ser. 07-C1, Class XW, IO, 0.409s, 2040 14,740,170 219,629 Merrill Lynch Mortgage Trust FRB Ser. 05-CKI1, Class B, 5.286s, 2037 476,000 481,617 FRB Ser. 05-CIP1, Class C, 5.266s, 2038 351,000 336,083 Ser. 04-KEY2, Class D, 5.046s, 2039 250,000 250,050 Merrill Lynch Mortgage Trust 144A Ser. 05-MCP1, Class XC, IO, 0.595s, 2043 15,084,619 46,838 ML-CFC Commercial Mortgage Trust Ser. 06-3, Class AJ, 5.485s, 2046 360,000 365,652 Ser. 06-4, Class AJ, 5.239s, 2049 238,000 241,975 Morgan Stanley Bank of America Merrill Lynch Trust 144A FRB Ser. 13-C11, Class D, 4.418s, 2046 751,000 712,399 FRB Ser. 13-C11, Class E, 4.418s, 2046 600,000 525,900 Ser. 13-C8, Class D, 4.172s, 2048 389,000 356,441 Ser. 13-C13, Class F, 3.707s, 2046 1,285,000 1,003,264 Morgan Stanley Capital I Trust Ser. 07-HQ11, Class C, 5.558s, 2044 611,000 615,705 FRB Ser. 06-HQ8, Class C, 5.495s, 2044 950,000 931,000 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.246s, 2043 419,997 420,493 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class D, 4.958s, 2049 372,000 368,298 Ser. 13-C6, Class D, 4.353s, 2046 55,000 51,348 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 5.997s, 2045 257,000 264,093 Ser. 06-C24, Class AJ, 5.658s, 2045 645,000 662,867 Ser. 2004-C12, Class F, 5.429s, 2041 868,000 874,840 Ser. 06-C29, IO, 0.38s, 2048 37,269,478 312,318 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-C21, Class E, 5.239s, 2044 1,487,000 1,491,461 Ser. 07-C31, IO, 0.214s, 2047 56,701,024 265,786 Wells Fargo Commercial Mortgage Trust 144A FRB Ser. 13-LC12, Class D, 4.303s, 2046 839,000 771,924 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C4, Class E, 5.245s, 2044 668,000 700,346 FRB Ser. 12-C6, Class E, 5s, 2045 412,000 397,456 FRB Ser. 11-C4, Class F, 5s, 2044 504,000 473,851 FRB Ser. 11-C3, Class E, 5s, 2044 367,000 333,900 FRB Ser. 13-UBS1, Class D, 4.633s, 2046 460,000 442,695 FRB Ser. 13-C15, Class D, 4.485s, 2046 398,000 369,021 FRB Ser. 12-C10, Class E, 4.459s, 2045 316,000 272,748 FRB Ser. 13-C12, Class D, 4.356s, 2048 417,000 396,971 FRB Ser. 13-C13, Class E, 4.139s, 2045 800,000 623,360 Ser. 13-C12, Class E, 3 1/2s, 2048 462,000 354,916 Residential mortgage-backed securities (non-agency) (2.0%) Banc of America Funding Corp. FRB Ser. 06-G, Class 3A3, 5 3/4s, 2036 297,061 291,863 FRB Ser. 05-B, Class 3M1, 0.606s, 2035 1,475,000 1,138,523 FRB Ser. 06-G, Class 2A5, 0.436s, 2036 1,060,379 976,927 Barclays Capital, LLC Trust FRB Ser. 12-RR10, Class 9A2, 2.692s, 2035 220,000 205,722 Barclays Capital, LLC Trust 144A FRB Ser. 14-RR1, Class 2A2, 2.37s, 2036 350,000 294,438 Bear Stearns Alt-A Trust FRB Ser. 04-6, Class M2, 1.88s, 2034 845,111 732,627 Countrywide Alternative Loan Trust FRB Ser. 05-38, Class A3, 0.505s, 2035 2,342,332 2,046,730 FRB Ser. 05-59, Class 1A1, 0.486s, 2035 787,838 653,906 Jefferies Resecuritization Trust 144A FRB Ser. 09-R7, Class 12A2, 2.613s, 2036 1,134,304 998,188 Residential Accredit Loans, Inc. FRB Ser. 06-QO7, Class 2A1, 0.971s, 2046 (F) 1,644,096 1,159,088 WAMU Mortgage Pass-Through Certificates FRB Ser. 06-AR1, Class 2A1B, 1.191s, 2046 1,494,650 1,375,078 FRB Ser. 06-AR3, Class A1B, 1.121s, 2046 434,503 354,337 FRB Ser. 06-AR4, Class 1A1B, 1.061s, 2046 311,096 272,986 FRB Ser. 05-AR11, Class A1C3, 0.665s, 2045 (F) 2,403,860 2,127,416 FRB Ser. 05-AR13, Class A1C3, 0.645s, 2045 1,735,412 1,531,501 FRB Ser. 04-AR13, Class A1B2, 0.645s, 2034 520,398 485,480 FRB Ser. 05-AR9, Class A1B, 0.535s, 2045 1,211,027 1,132,940 FRB Ser. 05-AR13, Class A1B3, 0.515s, 2045 215,627 191,908 FRB Ser. 05-AR15, Class A1B3, 0.495s, 2045 487,171 428,662 Wells Fargo Mortgage Backed Securities Trust FRB Ser. 06-AR6, Class 7A2, 5.014s, 2036 828,891 825,269 Wells Fargo Mortgage Loan Trust FRB Ser. 12-RR2, Class 1A2, 0.321s, 2047 625,000 475,000 Total mortgage-backed securities (cost $117,486,410) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (11.7%) (a) Principal amount Value U.S. Government Agency Mortgage Obligations (11.7%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 4 1/2s, May 1, 2044 (F) $2,285,779 $2,474,610 4 1/2s, December 1, 2039 760,471 829,419 4s, June 1, 2043 724,786 764,876 4s, October 1, 2043 (FWC) 287,122 302,017 3 1/2s, with due dates from October 1, 2042 to August 1, 2043 (FWC) 2,792,042 2,835,058 Federal National Mortgage Association Pass-Through Certificates 5 1/2s, TBA, September 1, 2044 3,000,000 3,323,789 5 1/2s, TBA, August 1, 2044 3,000,000 3,326,719 4 1/2s, with due dates from April 1, 2040 to February 1, 2044 3,520,982 3,814,628 4 1/2s, TBA, September 1, 2044 9,000,000 9,667,617 4 1/2s, TBA, August 1, 2044 9,000,000 9,689,765 4s, with due dates from April 1, 2042 to June 1, 2044 6,825,102 7,187,181 4s, July 1, 2042 (FWC) 795,403 841,138 4s, TBA, September 1, 2044 9,000,000 9,435,235 4s, TBA, August 1, 2044 12,000,000 12,615,937 3 1/2s, TBA, September 1, 2044 6,000,000 6,094,219 3 1/2s, TBA, August 1, 2044 9,000,000 9,167,344 3s, TBA, September 1, 2044 9,000,000 8,792,578 3s, TBA, August 1, 2044 9,000,000 8,815,781 3s, TBA, July 1, 2044 1,000,000 980,352 Total U.S. government and agency mortgage obligations (cost $101,015,367) SENIOR LOANS (10.5%) (a) (c) Principal amount Value Basic materials (0.9%) AIlnex Luxembourg & CY SCA bank term loan FRN Ser. B1, 4 1/2s, 2019 (Luxembourg) $463,559 $463,269 AIlnex Luxembourg & CY SCA bank term loan FRN Ser. B2, 4 1/2s, 2019 (Luxembourg) 240,519 240,368 Chromaflo Technologies Corp. bank term loan FRN 4 1/2s, 2019 995,000 993,756 Exopack, LLC bank term loan FRN Ser. B, 5 1/4s, 2019 1,492,500 1,508,668 FMG Resources, Ltd. bank term loan FRN Ser. B, 3 3/4s, 2019 (Australia) 825,363 822,268 Ineos US Finance, LLC bank term loan FRN 3 3/4s, 2018 988,741 983,267 Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017 454,725 454,157 Oxea Sarl bank term loan FRN 8 1/4s, 2020 (Germany) 835,000 839,871 Polymer Group, Inc. bank term loan FRN Ser. B, 5 1/4s, 2019 1,090,765 1,092,129 Polymer Group, Inc. bank term loan FRN Ser. DD, 2 1/8s, 2019 (U) 106,988 107,255 Capital goods (0.5%) Accudyne Industries Borrower SCA bank term loan FRN 4s, 2019 (Luxembourg) 478,825 476,655 Gardner Denver, Inc. bank term loan FRN 4 1/4s, 2020 709,638 705,535 Generac Power Systems, Inc. bank term loan FRN Ser. B, 3 1/4s, 2020 736,875 728,585 Reynolds Group Holdings, Inc. bank term loan FRN Ser. B, 4s, 2018 591,030 589,306 SRAM, LLC bank term loan FRN 4s, 2020 809,932 801,833 TransDigm, Inc. bank term loan FRN Ser. C, 3 3/4s, 2020 494,975 491,439 TransDigm, Inc. bank term loan FRN Ser. D, 3 3/4s, 2021 800,000 791,200 Communication services (1.1%) Asurion, LLC bank term loan FRN 8 1/2s, 2021 480,000 494,550 Asurion, LLC bank term loan FRN Ser. B1, 5s, 2019 1,533,865 1,539,226 Asurion, LLC bank term loan FRN Ser. B2, 4 1/4s, 2020 990,000 985,979 Intelsat Jackson Holdings SA bank term loan FRN Ser. B2, 3 3/4s, 2019 (Bermuda) 1,419,814 1,416,619 Level 3 Financing, Inc. bank term loan FRN Ser. B1, 4s, 2020 1,000,000 996,875 Numericable Group SA bank term loan FRN Ser. B2, 4 1/2s, 2020 (France) 670,258 671,829 Numericable US, LLC bank term loan FRN Ser. B1, 4 1/2s, 2020 774,742 776,558 Virgin Media Investment Holdings, Ltd. bank term loan FRN Ser. B, 3 1/2s, 2020 (United Kingdom) 1,500,000 1,485,234 Zayo Group, LLC bank term loan FRN Ser. B, 4 1/2s, 2019 980,008 974,190 Consumer cyclicals (3.0%) Academy, Ltd. bank term loan FRN Ser. B, 4 1/2s, 2018 1,621,125 1,622,250 Amaya BV bank term loan FRN 5s, 2021 (Netherlands) 1,000,000 988,438 American Casino & Entertainment Properties, LLC bank term loan FRN 4 1/2s, 2019 994,975 994,975 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B2, 4 1/4s, 2017 207,519 207,584 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 6.969s, 2018 849,835 790,347 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B7, 9 3/4s, 2017 565,000 553,902 Caesars Growth Properties Holdings, LLC bank term loan FRN 6 1/4s, 2021 635,000 631,296 CCM Merger, Inc. bank term loan FRN Ser. B, 5s, 2017 817,907 816,884 CCM Merger, Inc. bank term loan FRN Ser. B, 4 1/2s, 2021 750,000 746,250 Chrysler Group, LLC bank term loan FRN Ser. B, 3 1/2s, 2017 329,092 328,884 Chrysler Group, LLC bank term loan FRN Ser. B, 3 1/4s, 2018 798,000 794,153 CityCenter Holdings, LLC bank term loan FRN Ser. B, 4 1/4s, 2020 886,533 888,011 Garda World Security Corp. bank term loan FRN Ser. B, 4s, 2020 (Canada) 790,324 787,360 Garda World Security Corp. bank term loan FRN Ser. DD, 4s, 2020 (Canada) 202,176 201,418 Golden Nugget, Inc. bank term loan FRN Ser. B, 5 1/2s, 2019 609,438 620,864 Golden Nugget, Inc. bank term loan FRN Ser. DD, 5 1/2s, 2019 261,188 266,085 Interactive Data Corp. bank term loan FRN Ser. B, 4 3/4s, 2021 1,000,000 1,003,125 Jo-Ann Stores, Inc. bank term loan FRN Ser. B, 4s, 2018 639,544 637,146 MGM Resorts International bank term loan FRN Ser. B, 3 1/2s, 2019 985,000 978,639 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4 1/4s, 2020 1,273,608 1,266,922 Petco Animal Supplies, Inc. bank term loan FRN 4s, 2017 965,000 965,603 Realogy Group, LLC bank term loan FRN Ser. B, 3 3/4s, 2020 1,481,306 1,480,844 Roofing Supply Group, LLC bank term loan FRN Ser. B, 5s, 2019 982,500 979,123 Sabre GLBL, Inc. bank term loan FRN Ser. B, 4 1/4s, 2019 1,231,250 1,226,633 Station Casinos, LLC bank term loan FRN Ser. B, 4 1/4s, 2020 1,195,397 1,194,116 Travelport, LLC bank term loan FRN 6 1/4s, 2019 721,045 730,659 Tribune Co. bank term loan FRN Ser. B, 4s, 2020 1,592,000 1,589,612 Univision Communications, Inc. bank term loan FRN 4s, 2020 1,142,130 1,133,850 Yonkers Racing Corp. bank term loan FRN 4 1/4s, 2019 1,411,423 1,333,795 Consumer staples (0.9%) CEC Entertainment, Inc. bank term loan FRN Ser. B, 4 1/4s, 2021 428,925 425,279 Del Monte Foods, Inc. bank term loan FRN 4 1/4s, 2021 955,200 947,141 H.J. Heinz Co. bank term loan FRN Ser. B2, 3 1/2s, 2020 1,257,300 1,256,626 Landry's, Inc. bank term loan FRN Ser. B, 4s, 2018 1,404,620 1,406,025 Libbey Glass, Inc. bank term loan FRN Ser. B, 3 3/4s, 2021 1,000,000 993,750 Rite Aid Corp. bank term loan FRN 4 7/8s, 2021 1,000,000 1,008,750 Sprouts Farmers Markets, Inc. bank term loan FRN 4s, 2020 447,143 446,397 US Foods, Inc. bank term loan FRN 4 1/2s, 2019 990,000 988,763 Energy (0.8%) American Energy-Marcellus, LLC bank term loan FRN 8 1/2s, 2021 445,000 448,338 American Energy-Marcellus, LLC bank term loan FRN 5 1/4s, 2020 460,000 459,425 Fieldwood Energy, LLC bank term loan FRN 8 3/8s, 2020 1,775,000 1,813,828 FTS International, Inc. bank term loan FRN Ser. B, 5 3/4s, 2021 567,273 572,135 Offshore Group Investment, Ltd. bank term loan FRN Ser. B, 5s, 2017 (Cayman Islands) 1,055,985 1,050,265 Quicksilver Resources, Inc. bank term loan FRN 7s, 2019 900,000 867,375 Shelf Drilling Holdings, Ltd. bank term loan FRN 10s, 2018 (PIK) 700,000 714,000 Tervita Corp. bank term loan FRN Ser. B, 6 1/4s, 2018 (Canada) 627,224 628,568 Financials (0.7%) Fifth Third Processing Solutions, Inc. bank term loan FRN Ser. B, 3 3/4s, 2021 300,000 300,750 HUB International, Ltd. bank term loan FRN Ser. B, 4 1/4s, 2020 997,500 993,759 iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2017 (R) 792,551 816,328 Nuveen Investments, Inc. bank term loan FRN 6 1/2s, 2019 450,000 449,812 Nuveen Investments, Inc. bank term loan FRN 4.155s, 2017 1,000,000 999,167 USI, Inc. bank term loan FRN Ser. B, 4 1/4s, 2019 1,477,584 1,475,737 Walter Investment Management Corp. bank term loan FRN Ser. B, 4 3/4s, 2020 1,462,828 1,442,258 Health care (1.3%) Ardent Medical Services, Inc. bank term loan FRN 6 3/4s, 2018 916,034 917,180 CHS/Community Health Systems, Inc. bank term loan FRN Ser. D, 4 1/4s, 2021 1,373,100 1,375,769 Emergency Medical Services Corp. bank term loan FRN Ser. B, 4s, 2018 478,561 478,262 Grifols Worldwide Operations USA, Inc. bank term loan FRN 3.15s, 2021 1,660,838 1,652,274 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 973,034 974,250 Kinetic Concepts, Inc. bank term loan FRN 4s, 2018 1,331,400 1,329,964 MPH Acquistion Holdings, LLC bank term loan FRN Ser. B, 4s, 2021 1,128,364 1,122,722 Ortho-Clinical Diagnostics, Inc. bank term loan FRN Ser. B, 4 3/4s, 2021 595,000 594,256 Par Pharmaceutical Cos., Inc. bank term loan FRN Ser. B, 4s, 2019 503,866 502,426 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 4s, 2018 624,096 624,096 Quintiles Transnational Corp. bank term loan FRN Ser. B3, 3 3/4s, 2018 1,430,000 1,427,140 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. E, 3 3/4s, 2020 462,718 461,497 Technology (0.9%) Alcatel-Lucent USA, Inc. bank term loan FRN Ser. C, 4 1/2s, 2019 1,240,554 1,239,003 Avago Technologies, Ltd. bank term loan FRN Ser. B, 3 3/4s, 2020 1,430,000 1,426,640 Avaya, Inc. bank term loan FRN Ser. B6, 6 1/2s, 2018 1,491,246 1,479,596 First Data Corp. bank term loan FRN Ser. B, 3.666s, 2018 1,500,000 1,483,125 Infor US, Inc. bank term loan FRN Ser. B5, 3 3/4s, 2020 893,741 885,502 Syniverse Holdings, Inc. bank term loan FRN Ser. B, 4s, 2019 950,228 947,556 Transportation (0.3%) Air Medical Group Holdings, Inc. bank term loan FRN 7 5/8s, 2018 (PIK) 1,125,000 1,122,188 Livingston International, Inc. bank term loan FRN 5s, 2019 (Canada) 1,485,000 1,483,763 Utilities and power (0.1%) Energy Transfer Equity LP bank term loan FRN 3 1/4s, 2019 715,000 704,020 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.646s, 2017 710,555 540,021 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.646s, 2017 9,448 7,180 Total senior loans (cost $90,306,837) CORPORATE BONDS AND NOTES (3.7%) (a) Principal amount Value Basic materials (0.3%) Alcoa, Inc. sr. unsec. unsub. notes 5.55s, 2017 $339,000 $367,438 ArcelorMittal SA sr. unsec. unsub. notes 6 1/8s, 2018 (France) 339,000 361,883 Cemex SAB de CV 144A company guaranty sr. FRN notes 4.984s, 2018 (Mexico) 1,500,000 1,602,000 Vale Overseas, Ltd. company guaranty sr. unsec. unsub. notes 6 1/4s, 2017 (Brazil) 395,000 436,056 Capital goods (0.1%) KION Finance SA 144A sr. notes 6 3/4s, 2020 (Luxembourg) EUR 145,000 211,054 Schaeffler Holding Finance BV 144A notes 6 7/8s, 2018 (Netherlands) (PIK) EUR 220,000 308,952 Communication services (0.9%) Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 (R) $840,000 848,400 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 4 1/4s, 2018 1,500,000 1,522,500 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 6 3/4s, 2018 (Luxembourg) 700,000 728,000 Sprint Communications, Inc. sr. unsec. notes 6s, 2016 265,000 286,200 Sprint Communications, Inc. sr. unsec. unsub. notes 8 3/8s, 2017 770,000 878,763 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 500,000 522,500 Telenet Finance V Luxembourg SCA 144A sr. notes 6 3/4s, 2024 (Luxembourg) EUR 130,000 194,435 Telenet Finance V Luxembourg SCA 144A sr. notes 6 1/4s, 2022 (Luxembourg) EUR 185,000 269,487 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) $560,000 590,800 Virgin Media Secured Finance PLC 144A sr. notes 6s, 2021 (United Kingdom) GBP 530,000 921,419 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 $1,110,000 1,230,713 Consumer cyclicals (—%) Owens Corning company guaranty sr. unsec. notes 9s, 2019 36,000 45,077 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 (PIK) 73,611 74,274 Consumer staples (0.1%) Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 185,000 202,113 HJ Heinz Co. company guaranty notes 4 1/4s, 2020 895,000 889,406 Energy (0.7%) Chesapeake Energy Corp. company guaranty sr. unsec. FRN notes 3.484s, 2019 1,500,000 1,503,750 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 65,000 69,550 Petroleos de Venezuela SA sr. unsec. notes 5 1/8s, 2016 (Venezuela) 237,000 208,618 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 2,183,000 2,172,059 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 2,000,000 2,100,000 Financials (0.9%) CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 900,000 949,500 E*Trade Financial Corp. sr. notes 6 3/4s, 2016 980,000 1,053,500 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 90,000 95,625 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. FRB bonds 8 1/8s, 2038 530,000 625,400 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 4 7/8s, 2019 1,070,000 1,075,350 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 395,000 456,225 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. notes 5.942s, 2023 (Russia) 400,000 363,000 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.8s, 2025 (Russia) 250,000 236,875 VTB Bank OJSC Via VTB Capital SA sr. unsec. notes Ser. 6, 6 1/4s, 2035 (Russia) 500,000 512,500 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,600,000 1,566,000 VTB Bank OJSC Via VTB Capital SA 144A unsec. sub. bonds 6.95s, 2022 (Russia) 600,000 565,950 Health care (0.5%) CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 555,000 568,875 ConvaTec Healthcare D Sarl 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 415,000 584,608 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 $235,000 248,513 HCA, Inc. sr. notes 6 1/2s, 2020 610,000 662,613 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 1,240,000 1,348,500 Service Corp. International/US sr. notes 7s, 2017 170,000 188,275 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 665,000 719,863 Utilities and power (0.2%) AES Corp./Virginia (The) sr. unsec. unsub. notes 9 3/4s, 2016 210,000 234,150 AES Corp./Virginia (The) sr. unsec. unsub. notes 8s, 2017 1,035,000 1,187,663 El Paso, LLC company guaranty sr. notes 7s, 2017 225,000 248,063 Texas-New Mexico Power Co. 144A 1st mtge. bonds Ser. A, 9 1/2s, 2019 175,000 221,991 Total corporate bonds and notes (cost $30,998,363) COMMODITY LINKED NOTES (2.0%) (a)(CLN) Principal amount Value Deutsche Bank AG/London 144A notes, 1-month USD LIBOR less 0.16%, 2015 (Indexed to the DB Commodity Backwardation Alpha 22 Total Return Index multiplied by 3) (United Kingdom) $2,791,000 $2,450,498 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2014 (Indexed to the UBSIF3AT Index multiplied by 3) (Jersey) 14,312,000 14,444,957 Total commodity linked notes (cost $17,103,000) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.6%) (a) Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) $325,000 $296,563 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 2,425,000 2,340,125 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 11 3/4s, 2015 (Argentina) 1,225,000 1,157,625 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 9 3/8s, 2018 (Argentina) 300,000 270,000 Croatia (Republic of) 144A sr. unsec. notes 6 1/4s, 2017 (Croatia) 650,000 697,938 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 (Croatia) 240,000 262,800 Financing of Infrastructural Projects State Enterprise 144A govt. guaranty sr. unsec. notes 8 3/8s, 2017 (Ukraine) 200,000 190,750 Total foreign government and agency bonds and notes (cost $5,271,136) PURCHASED SWAP OPTIONS OUTSTANDING (-%) (a) Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International (2.75)/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.75 $10,508,000 $26,690 (2.75)/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.75 10,508,000 24,273 (2.745)/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.745 5,254,000 19,177 (2.97)/3 month USD-LIBOR-BBA/Sep-24 Sep-14/2.97 5,254,000 4,886 2.55/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.55 10,508,000 3,152 2.55375/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.55375 5,254,000 2,942 2.55/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.55 5,254,000 2,732 2.55/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.55 10,508,000 2,522 Goldman Sachs International (2.72)/3 month USD-LIBOR-BBA/Sep-24 Sep-14/2.72 6,750,000 49,950 (2.7175)/3 month USD-LIBOR-BBA/Sep-24 Sep-14/2.7175 6,750,000 48,668 Total purchased swap options outstanding (cost $302,722) PURCHASED OPTIONS OUTSTANDING (0.7%) (a) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.5s TBA commitments (Call) Aug-14/$99.55 $11,000,000 $256,080 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Oct-14/102.00 15,000,000 193,500 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Oct-14/101.91 9,000,000 111,150 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Oct-14/99.00 15,000,000 36,600 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Oct-14/98.91 9,000,000 20,700 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.22 15,000,000 142,050 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.50 4,000,000 45,520 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.31 4,000,000 40,360 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.50 5,000,000 56,350 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.31 5,000,000 49,800 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.50 5,000,000 55,750 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.31 5,000,000 49,200 SPDR S&P rust (Put) Jul-15/173.00 205,865 1,331,920 SPDR S&P rust (Put) Jun-15/175.00 197,315 1,282,632 SPDR S&P rust (Put) May-15/165.00 211,566 795,021 SPDR S&P rust (Put) Apr-15/164.00 217,493 692,063 SPDR S&P rust (Put) Mar-15/164.00 212,023 582,527 SPDR S&P rust (Put) Feb-15/163.00 225,607 485,703 Total purchased options outstanding (cost $7,749,163) SHORT-TERM INVESTMENTS (38.3%) (a) Principal amount/shares Value Federal Farm Credit Bank unsec. discount notes with an effective yield of 0.05%, August 1, 2014 $10,000,000 $10,000,000 Federal Home Loan Mortgage Corporation unsec. discount notes with an effective yield of 0.05%, August 15, 2014 4,400,000 4,399,914 Putnam Money Market Liquidity Fund 0.06% (AFF) Shares 90,413,055 90,413,055 Putnam Short Term Investment Fund 0.05% (AFF) Shares 179,236,989 179,236,989 SSgA Prime Money Market Fund 0.01% (P) Shares 3,140,000 3,140,000 U.S. Treasury Bills with an effective yield of 0.13%, August 21, 2014 (SEG)(SEGCCS)(SEGSF) $29,000,000 28,997,865 U.S. Treasury Bills with an effective yield of 0.12%, November 13, 2014 (SEG)(SEGCCS)(SEGSF) 14,000,000 13,998,488 Total short-term investments (cost $330,182,824) TOTAL INVESTMENTS Total investments (cost $907,018,529) (b) FORWARD CURRENCY CONTRACTS at 7/31/14 (aggregate face value $104,877,236) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Buy 9/17/14 $344,290 $347,749 $(3,459) Chilean Peso Buy 10/15/14 1,181 1,178 3 Chilean Peso Sell 10/15/14 1,181 1,218 37 Euro Sell 9/17/14 1,197,814 1,218,235 20,421 Japanese Yen Sell 8/20/14 1,476,583 1,478,371 1,788 Singapore Dollar Buy 8/20/14 132,104 137,606 (5,502) Barclays Bank PLC Australian Dollar Buy 10/15/14 908,933 920,117 (11,184) British Pound Buy 9/17/14 874,564 887,720 (13,156) Canadian Dollar Sell 10/15/14 863,973 883,507 19,534 Chinese Yuan (Offshore) Buy 8/20/14 869,309 869,308 1 Euro Sell 9/17/14 6,794,351 6,866,152 71,801 Japanese Yen Sell 8/20/14 2,002,688 1,993,010 (9,678) Mexican Peso Buy 10/15/14 399,856 410,023 (10,167) New Zealand Dollar Buy 10/15/14 742,775 765,991 (23,216) Norwegian Krone Buy 9/17/14 1,381,780 1,436,248 (54,468) Singapore Dollar Buy 8/20/14 426,533 430,040 (3,507) South African Rand Buy 10/15/14 16,347 26,209 (9,862) South Korean Won Buy 8/20/14 1,021,375 1,020,088 1,287 Swedish Krona Sell 9/17/14 804,823 829,051 24,228 Swiss Franc Sell 9/17/14 859,789 868,827 9,038 Citibank, N.A. Australian Dollar Buy 10/15/14 855,113 859,805 (4,692) Brazilian Real Sell 10/2/14 17,644 15,736 (1,908) Chilean Peso Buy 10/15/14 512,948 518,222 (5,274) Chilean Peso Sell 10/15/14 512,948 527,485 14,537 Euro Sell 9/17/14 2,597,986 2,632,674 34,688 Japanese Yen Sell 8/20/14 838,983 830,343 (8,640) Mexican Peso Buy 10/15/14 615,127 627,138 (12,011) New Zealand Dollar Sell 10/15/14 907,527 917,985 10,458 Norwegian Krone Buy 9/17/14 1,744,922 1,834,229 (89,307) Swiss Franc Sell 9/17/14 861,220 870,281 9,061 Thai Baht Buy 8/20/14 529,798 524,699 5,099 Thai Baht Sell 8/20/14 529,798 522,489 (7,309) Credit Suisse International Australian Dollar Buy 10/15/14 876,659 867,454 9,205 Canadian Dollar Sell 10/15/14 1,643,170 1,673,661 30,491 Euro Sell 9/17/14 3,093,370 3,124,516 31,146 Indian Rupee Sell 8/20/14 24,666 27,572 2,906 Japanese Yen Sell 8/20/14 2,126,001 2,130,066 4,065 Mexican Peso Sell 10/15/14 510,098 518,424 8,326 New Zealand Dollar Buy 10/15/14 375,395 412,638 (37,243) Norwegian Krone Buy 9/17/14 1,681,931 1,758,368 (76,437) Singapore Dollar Buy 8/20/14 10,741 16,850 (6,109) South Korean Won Buy 8/20/14 11,036 10,460 576 Swedish Krona Sell 9/17/14 861,407 879,814 18,407 Swiss Franc Sell 9/17/14 861,110 870,154 9,044 Deutsche Bank AG Australian Dollar Buy 10/15/14 33,476 28,417 5,059 British Pound Buy 9/17/14 33,923 33,659 264 Czech Koruna Buy 9/17/14 512,697 526,308 (13,611) Czech Koruna Sell 9/17/14 512,697 524,069 11,372 Euro Sell 9/17/14 1,093,086 1,102,563 9,477 Japanese Yen Sell 8/20/14 2,304,210 2,308,259 4,049 New Zealand Dollar Buy 10/15/14 835,063 865,965 (30,902) Norwegian Krone Buy 9/17/14 828,585 865,852 (37,267) Norwegian Krone Sell 9/17/14 828,585 865,361 36,776 Polish Zloty Buy 9/17/14 505,467 515,763 (10,296) Swedish Krona Sell 9/17/14 855,711 876,570 20,859 Swiss Franc Sell 9/17/14 159,938 161,825 1,887 Goldman Sachs International Canadian Dollar Sell 10/15/14 860,403 865,449 5,046 Euro Sell 9/17/14 2,067,247 2,091,874 24,627 Japanese Yen Sell 8/20/14 2,507,835 2,510,853 3,018 Swedish Krona Sell 9/17/14 15,045 47,987 32,942 HSBC Bank USA, National Association Australian Dollar Buy 10/15/14 246,907 243,800 3,107 Canadian Dollar Sell 10/15/14 146,025 149,330 3,305 Euro Sell 9/17/14 867,156 866,371 (785) Indonesian Rupiah Buy 8/20/14 1,041,894 1,036,212 5,682 Indonesian Rupiah Sell 8/20/14 1,041,894 1,023,405 (18,489) Japanese Yen Sell 8/20/14 1,696,815 1,698,873 2,058 Swedish Krona Sell 9/17/14 1,773,267 1,826,373 53,106 JPMorgan Chase Bank N.A. Australian Dollar Buy 10/15/14 889,236 893,207 (3,971) Brazilian Real Buy 10/2/14 206,316 203,553 2,763 British Pound Buy 9/17/14 2,182,529 2,171,095 11,434 Canadian Dollar Sell 10/15/14 856,283 868,286 12,003 Euro Sell 9/17/14 1,728,955 1,740,535 11,580 Hungarian Forint Sell 9/17/14 473,592 493,837 20,245 Indian Rupee Sell 8/20/14 26,534 28,548 2,014 Japanese Yen Sell 8/20/14 1,795,562 1,796,514 952 Mexican Peso Sell 10/15/14 527,173 534,981 7,808 New Taiwan Dollar Sell 8/20/14 848,007 847,625 (382) New Zealand Dollar Sell 10/15/14 454,438 469,063 14,625 Norwegian Krone Buy 9/17/14 1,645,942 1,726,617 (80,675) Singapore Dollar Sell 8/20/14 139,719 138,834 (885) South Korean Won Sell 8/20/14 1,027,872 1,026,578 (1,294) Swedish Krona Sell 9/17/14 1,631,416 1,698,004 66,588 Swiss Franc Sell 9/17/14 1,725,632 1,734,086 8,454 Thai Baht Buy 8/20/14 3,467 3,428 39 Thai Baht Sell 8/20/14 3,467 3,430 (37) State Street Bank and Trust Co. Australian Dollar Sell 10/15/14 37,175 41,834 4,659 Brazilian Real Sell 10/2/14 47,168 48,506 1,338 British Pound Buy 9/17/14 1,719,425 1,724,480 (5,055) Canadian Dollar Sell 10/15/14 856,191 869,759 13,568 Chilean Peso Buy 10/15/14 32,156 32,068 88 Chilean Peso Sell 10/15/14 32,156 33,117 961 Euro Sell 9/17/14 183,208 202,939 19,731 Japanese Yen Sell 8/20/14 4,329,302 4,334,576 5,274 New Taiwan Dollar Buy 8/20/14 21,372 20,864 508 New Zealand Dollar Sell 10/15/14 896,982 912,271 15,289 Norwegian Krone Buy 9/17/14 2,811,732 2,915,839 (104,107) Singapore Dollar Sell 8/20/14 328,336 320,130 (8,206) Swedish Krona Sell 9/17/14 815,737 831,823 16,086 Swiss Franc Sell 9/17/14 859,789 868,796 9,007 UBS AG Canadian Dollar Sell 10/15/14 814,444 832,857 18,413 Japanese Yen Sell 8/20/14 2,531,062 2,552,238 21,176 Singapore Dollar Sell 8/20/14 78,397 78,229 (168) WestPac Banking Corp. British Pound Buy 9/17/14 866,801 872,925 (6,124) Canadian Dollar Sell 10/15/14 617,882 631,734 13,852 Euro Sell 9/17/14 2,236,928 2,261,067 24,139 Japanese Yen Sell 8/20/14 2,234,275 2,239,546 5,271 New Zealand Dollar Buy 10/15/14 462,284 476,568 (14,284) Total FUTURES CONTRACTS OUTSTANDING at 7/31/14 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) DAX Index (Short) 7 $2,207,073 Sep-14 $116,440 Euro-CAC 40 Index (Short) 57 3,240,033 Aug-14 87,202 FTSE 100 Index (Short) 17 1,917,950 Sep-14 32,454 IBEX 35 Index (Long) 58 8,312,320 Aug-14 71,816 S&P 500 Index E-Mini (Long) 391 37,629,840 Sep-14 (659,585) S&P Mid Cap 400 Index E-Mini (Long) 248 33,921,440 Sep-14 (686,383) S&P/TSX 60 Index (Short) 11 1,781,630 Sep-14 (69,172) SPI 200 Index (Short) 19 2,458,695 Sep-14 (97,191) Tokyo Price Index (Short) 101 12,690,663 Sep-14 (554,216) U.S. Treasury Bond 30 yr (Short) 82 11,267,313 Sep-14 (180,187) U.S. Treasury Bond Ultra 30 yr (Short) 18 2,715,188 Sep-14 (78,183) U.S. Treasury Note 5 yr (Long) 69 8,199,680 Sep-14 (53,498) U.S. Treasury Note 10 yr (Long) 1,172 146,042,188 Sep-14 (391,117) Total WRITTEN SWAP OPTIONS OUTSTANDING at 7/31/14 (premiums $1,465,347) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (2.60)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.60 $11,801,500 $87,331 Credit Suisse International (2.6475)/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.6475 2,627,000 5,884 (2.6475)/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.6475 2,627,000 5,884 (2.65)/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.65 5,254,000 8,827 (2.65)/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.65 5,254,000 9,667 2.6475/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.6475 2,627,000 22,251 2.65/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.65 5,254,000 37,041 2.65/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.65 5,254,000 38,302 Goldman Sachs International 2.9175/3 month USD-LIBOR-BBA/Sep-24 Sep-14/2.9175 6,750,000 10,260 2.92/3 month USD-LIBOR-BBA/Sep-24 Sep-14/2.92 6,750,000 11,070 2.8175/3 month USD-LIBOR-BBA/Sep-24 Sep-14/2.8175 6,750,000 23,895 2.82/3 month USD-LIBOR-BBA/Sep-24 Sep-14/2.82 6,750,000 25,043 JPMorgan Chase Bank N.A. (2.60)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.60 5,900,800 44,551 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 5,792,000 1,007,924 Total WRITTEN OPTIONS OUTSTANDING at 7/31/14 (premiums $819,821) (Unaudited) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.5s TBA commitments (Call) Aug-14/$100.55 $11,000,000 $146,410 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Call) Aug-14/101.55 11,000,000 46,970 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Oct-14/101.00 15,000,000 117,900 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Oct-14/100.00 15,000,000 67,350 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Oct-14/100.91 9,000,000 67,230 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Oct-14/99.91 9,000,000 38,250 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.22 15,000,000 66,000 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.75 4,000,000 27,040 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/100.22 15,000,000 25,950 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.56 4,000,000 23,360 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.00 4,000,000 14,560 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/100.81 4,000,000 12,280 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.75 5,000,000 33,050 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.56 5,000,000 28,450 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.00 5,000,000 17,500 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/100.81 5,000,000 14,700 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.75 5,000,000 32,350 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.56 5,000,000 27,750 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.00 5,000,000 16,800 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/100.81 5,000,000 14,000 SPDR S&P rust (Call) Aug-14/202.50 251,357 9,871 SPDR S&P rust (Call) Aug-14/201.50 105,699 63 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 7/31/14 (Unaudited) Counterparty Premium Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract receivable/ appreciation Floating rate index/Maturity date date/strike amount (payable) (depreciation) Citibank, N.A. (3.60)/3 month USD-LIBOR-BBA/Aug-44 (Purchased) Aug-14/3.60 $1,857,000 $(18,570) $(18,570) (3.20)/3 month USD-LIBOR-BBA/Aug-44 (Written) Aug-14/3.20 1,857,000 17,874 17,493 JPMorgan Chase Bank N.A. (2.95)/3 month USD-LIBOR-BBA/Sep-24 (Purchased) Sep-14/2.95 5,254,000 (4,203) 1,734 (3.6275)/3 month USD-LIBOR-BBA/Aug-44 (Purchased) Aug-14/3.6275 1,857,000 (19,498) (19,499) (3.2275)/3 month USD-LIBOR-BBA/Aug-44 (Written) Aug-14/3.2275 1,857,000 18,477 14,447 Total TBA SALE COMMITMENTS OUTSTANDING at 7/31/14 (proceeds receivable $44,621,250) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 5 1/2s, August 1, 2044 $3,000,000 8/12/14 $3,326,719 Federal National Mortgage Association, 4 1/2s, August 1, 2044 9,000,000 8/12/14 9,689,766 Federal National Mortgage Association, 4s, August 1, 2044 12,000,000 8/12/14 12,615,937 Federal National Mortgage Association, 3 1/2s, August 1, 2044 9,000,000 8/12/14 9,167,344 Federal National Mortgage Association, 3s, August 1, 2044 9,000,000 8/12/14 8,815,780 Federal National Mortgage Association, 3s, July 1, 2044 1,000,000 8/13/14 980,352 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/14 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $116,300,000 $565,770 9/17/16 3 month USD-LIBOR-BBA 1.00% $163,256 66,772,000 993,343 9/17/19 3 month USD-LIBOR-BBA 2.25% 58,001 41,183,000 1,713,008 9/17/24 3 month USD-LIBOR-BBA 3.25% (191,089) 7,671,000 (836,011) 9/17/44 3 month USD-LIBOR-BBA 4.00% 220,754 Total $2,436,110 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/14 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $7,300,000 $— 7/19/23 (2.585%) USA Non Revised Consumer Price Index- Urban (CPI-U) $(46,866) baskets 1,301,928 — 3/15/15 (3 month USD-LIBOR-BBA plus 0.10%) A basket (MLTRFCF3) of common stocks (4,469,340) units 33,809 — 3/13/15 3 month USD-LIBOR-BBA minus 0.07% Russell 1000 Total Return Index 607,496 Barclays Bank PLC $322,366 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (388) 383,676 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (397) 1,668,203 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (3,477) 1,489,959 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (1,795) 1,348,379 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (2,046) 11,713,251 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (4,796) 4,278,432 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (8,917) 442,527 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (672) 546,558 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools (2,396) 442,527 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (672) 368,213 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 1,965 3,732,250 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (7,779) 4,438,987 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (6,736) 1,348,007 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools (5,910) 157,667 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (15) 45,201 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 225 272,597 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (414) 2,212,634 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (3,358) 4,223,527 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (8,803) 3,198,118 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools (14,021) 1,575,286 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (3,283) 3,905,474 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools (7,558) 3,411,366 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools (6,602) 331,438 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (399) 728,641 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools (1,410) 10,664,454 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (16,184) 2,604,270 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (3,952) 282,448 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (340) 916,293 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (1,104) 664,388 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (801) 4,300,539 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (8,964) 1,564,442 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools (1,872) 656,550 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools 3,798 328,321 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools 1,899 328,321 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools 1,899 658,828 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools 3,811 1,711,020 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools 9,898 658,828 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools 3,811 950,338 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools 4,568 602,795 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools 2,897 748,912 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 3,725 1,315,378 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools 7,610 7,340,000 — 7/19/23 (2.569%) USA Non Revised Consumer Price Index- Urban (CPI-U) (39,269) 858,502 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (1,577) 20,309 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (42) 1,019,398 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,125) units 81,424 — 10/29/14 (0.15%) Barclay's EX-US QMA USD Excess Return Index (154,432) units 246,776 — 10/29/14 (0.10%) Barclay's QMA US Excess Return Index (371,040) Citibank, N.A. $1,077,110 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (1,635) 526,607 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (799) baskets 300 — 12/19/14 (3 month USD-LIBOR-BBA plus 0.15%) A basket (CGPUTQL2) of common stocks (988,117) baskets 82,741 — 6/2/15 3 month USD-LIBOR-BBA minus 0.60% A basket (CGPUTED1) of common stocks 23,064 baskets 109,737 — 1/30/15 1 month USD-LIBOR plus 0.65% KKR and Co., LP (79,131) baskets 348,047 — 7/27/15 3 month USD-LIBOR-BBA minus 1.60% A basket (CGPUTS28) of common stocks 1,067,580 shares 40,492 — 1/30/15 1 month USD-LIBOR plus 0.50% Carlyle Group LP (24,211) shares 39,900 — 1/30/15 1 month USD-LIBOR plus 0.50% Carlyle Group LP (23,857) units 6,571 — 12/19/14 3 month USD-LIBOR-BBA minus 0.10% Russell 1000 Total Return Index 545,039 units 1,570 — 6/2/15 (3 month USD-LIBOR-BBA minus 0.40%) Russell 2000 Total Return Index (53,344) Credit Suisse International $885,054 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (1,343) 7,310,000 — 7/19/23 (2.57%) USA Non Revised Consumer Price Index- Urban (CPI-U) (35,819) 1,479,550 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools 7,111 1,499,281 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (2,754) 1,203,230 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (2,210) 3,088,806 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 14,846 Deutsche Bank AG 1,008,228 — 1/12/34 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (5,320) 28,517,000 — 1/24/24 (2.545%) USA Non Revised Consumer Price Index- Urban (CPI-U) 194,914 units 19,515 — 1/26/15 (3 month EUR-EURIBOR-REUTERS plus 12 bp) iShares EURO STOXX Banks (946,967) units 302,470 — 6/11/15 (3 month USD-LIBOR-BBA plus 31 bp) DB Custom Putnam Long PR 2 (810,957) units 302,470 — 6/11/15 3 month USD-LIBOR-BBA minus 45 bp DB Custom Putnam Short PR 2 442,590 Goldman Sachs International $1,148,080 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 5,710 885,772 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 4,406 2,955,727 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 15,772 1,559,560 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 7,757 1,169,156 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (1,774) 951,630 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (985) 951,630 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (985) 1,299,229 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,708) 488,042 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,017) 1,008,228 — 1/12/34 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 5,320 2,558 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 0 1,146,305 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 6,117 1,779,722 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (3,709) 83,482 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (174) 222,589 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (464) 46,639 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 232 1,258,251 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 6,258 2,283,575 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (2,364) 1,475,334 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,527) 2,141,723 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 11,428 1,072,094 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 3,168 7,300,000 — 7/19/23 (2.58%) USA Non Revised Consumer Price Index- Urban (CPI-U) (43,143) baskets 931,104 — 6/30/15 (3 month USD-LIBOR-BBA plus 35 bp) A basket (GSCBPUR1) of common stocks (2,416,860) JPMorgan Chase Bank N.A. $882,228 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (361) baskets 929,839 — 6/30/15 (3 month USD-LIBOR-BBA minus 12 bp) A basket (JPCMPTSH) of common stocks 2,471,304 UBS AG baskets 832,365 — 5/19/15 (3 month USD-LIBOR-BBA plus 1.00%) A basket (UBSEMBSK) of common stocks 801,604 units 116,089 — 5/19/15 3 month USD-LIBOR-BBA minus 0.10% MSCI Emerging Markets TR Net USD (1,972,018) units 86,677 — 5/19/15 3 month USD-LIBOR-BBA minus 0.10% MSCI Emerging Markets TR Net USD (1,506,964) Total $— OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 7/31/14 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB- Index BBB-/P $17,271 $303,000 5/11/63 300 bp $18,175 CMBX NA BBB- Index BBB-/P 18,088 293,000 5/11/63 300 bp 18,962 CMBX NA BBB- Index BBB-/P 8,798 146,000 5/11/63 300 bp 9,234 CMBX NA BBB- Index BBB-/P 4,580 67,000 5/11/63 300 bp 4,780 Barclays Bank PLC CMBX NA BBB- Index BBB-/P 26,163 236,000 5/11/63 300 bp 26,867 Credit Suisse International CMBX NA BBB- Index BBB-/P 21,503 524,000 5/11/63 300 bp 23,066 CMBX NA BBB- Index BBB-/P 32,882 429,000 5/11/63 300 bp 34,158 CMBX NA BBB- Index BBB-/P 21,635 297,000 5/11/63 300 bp 22,521 CMBX NA BBB- Index BBB-/P 4,148 270,000 5/11/63 300 bp 4,954 CMBX NA BBB- Index BBB-/P 4,546 258,000 5/11/63 300 bp 5,315 CMBX NA BBB- Index BBB-/P 7,820 257,000 5/11/63 300 bp 8,587 CMBX NA BBB- Index BBB-/P 20,426 256,000 5/11/63 300 bp 21,190 CMBX NA BBB- Index BBB-/P 19,821 256,000 5/11/63 300 bp 20,585 CMBX NA BBB- Index BBB-/P 16,841 256,000 5/11/63 300 bp 17,604 CMBX NA BBB- Index BBB-/P 2,949 254,000 5/11/63 300 bp 3,707 CMBX NA BBB- Index BBB-/P 28,021 248,000 5/11/63 300 bp 28,761 CMBX NA BBB- Index BBB-/P 15,760 198,000 5/11/63 300 bp 16,351 CMBX NA BBB- Index BBB-/P 450 58,000 5/11/63 300 bp 623 CMBX NA BB Index — (2,032) 389,000 5/11/63 (500 bp) (2,255) CMBX NA BB Index — (4,506) 258,000 5/11/63 (500 bp) (4,654) CMBX NA BB Index — 3,047 197,000 5/11/63 (500 bp) 2,934 CMBX NA BB Index — 5,123 194,000 5/11/63 (500 bp) 5,012 CMBX NA BB Index — 2,026 196,000 5/11/63 (500 bp) 1,914 CMBX NA BB Index — (991) 129,000 5/11/63 (500 bp) (1,064) CMBX NA BB Index — (1,236) 129,000 5/11/63 (500 bp) (1,310) CMBX NA BB Index — (1,186) 130,000 5/11/63 (500 bp) (1,260) CMBX NA BB Index — 1,960 98,000 5/11/63 (500 bp) 1,904 CMBX NA BB Index — (4,965) 256,000 5/11/63 (500 bp) (5,112) CMBX NA BBB- Index BBB-/P 18,153 742,000 5/11/63 300 bp 20,367 CMBX NA BBB- Index BBB-/P (5,693) 462,000 5/11/63 300 bp (4,315) CMBX NA BBB- Index BBB-/P (6,951) 461,000 5/11/63 300 bp (5,575) CMBX NA BBB- Index BBB-/P (8,519) 440,000 5/11/63 300 bp (7,206) CMBX NA BBB- Index BBB-/P 4,795 254,000 5/11/63 300 bp 5,553 CMBX NA BBB- Index BBB-/P 5,500 254,000 5/11/63 300 bp 6,258 CMBX NA BBB- Index BBB-/P (3,956) 219,000 5/11/63 300 bp (3,303) CMBX NA BBB- Index BBB-/P 9,461 219,000 5/11/63 300 bp 10,115 CMBX NA BBB- Index BBB-/P 151 218,000 5/11/63 300 bp 802 CMBX NA BBB- Index BBB-/P 755 218,000 5/11/63 300 bp 1,405 CMBX NA BBB- Index BBB-/P 5,044 212,000 5/11/63 300 bp 5,677 CMBX NA BBB- Index BBB-/P (691) 204,000 5/11/63 300 bp (201) CMBX NA BBB- Index BBB-/P 8,327 174,000 5/11/63 300 bp 8,847 CMBX NA BBB- Index BBB-/P (973) 102,000 5/11/63 300 bp (728) CMBX NA BBB- Index — (14,067) 249,000 1/17/47 (300 bp) (10,428) CMBX NA BBB- Index — (11,498) 245,000 1/17/47 (300 bp) (7,917) Goldman Sachs International CMBX NA BB Index — (1,239) 129,000 5/11/63 (500 bp) (1,313) CMBX NA BB Index — 2,216 98,000 5/11/63 (500 bp) 2,160 CMBX NA BBB- Index BBB-/P (3,649) 219,000 5/11/63 300 bp (2,996) CMBX NA BBB- Index BBB-/P (1,113) 102,000 5/11/63 300 bp (868) Total $264,995 * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at July 31, 2014. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 7/31/14 (Unaudited) Upfront Payments premium Termi- received Unrealized received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) NA HY Series 22 Index B+/P $(1,331,738) $18,562,500 6/20/19 500 bp $33,596 NA HY Series 22 Index B+/P (4,799,591) 55,662,750 6/20/19 500 bp (914,146) NA HY Series 22 Index B+/P (550,096) 7,642,800 6/20/19 500 bp 12,057 NA HY Series 22 Index B+/P (794,447) 10,919,700 6/20/19 500 bp 8,734 Total $(7,475,872) * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at July 31, 2014. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” Key to holding's currency abbreviations EUR Euro GBP British Pound Key to holding's abbreviations bp Basis Points ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes OJSC Open Joint Stock Company PO Principal Only SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2013 through July 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $862,774,257. (CLN) The value of the commodity linked notes, which are marked to market daily, may be based on a multiple of the performance of the index. The multiple (or leverage) will increase the volatility of the note's value relative to the change in the underlying index. (b) The aggregate identified cost on a tax basis is $907,453,796, resulting in gross unrealized appreciation and depreciation of $61,488,119 and $5,909,977, respectively, or net unrealized appreciation of $55,578,142. (NON) Non-income-producing security. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Money Market Liquidity Fund * $— $101,899,241 $11,486,186 $7,650 $90,413,055 Putnam Short Term Investment Fund * 90,902,755 262,249,537 173,915,303 71,348 179,236,989 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (U) This security, in part or in entirety, represents an unfunded loan commitment. As of the close of the reporting period, the fund had unfunded loan commitments of $106,988, which could be extended at the option of the borrower, pursuant to the following loan agreements with the following borrowers: Borrower Unfunded commitments Polymer Group, Inc. $106,988 Totals At the close of the reporting period, the fund maintained liquid assets totaling $318,687,206 to cover certain derivatives contracts and delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance the return on securities owned and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. For the fund's average notional amount on credit default contracts, see the appropriate table at the end of these footnotes. TBA commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage backed and other asset backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and with respect to those amounts which can be sold or repledged, are presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $9,668,237 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $9,110,666 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $8,372,740 $— $— Capital goods 8,241,672 — — Communication services 5,375,915 — — Conglomerates 4,837,755 10,717,656 — Consumer cyclicals 39,950,412 — — Consumer staples 25,396,175 7,571,721 — Energy 22,750,555 — — Financials 40,244,345 — — Health care 29,445,279 — — Technology 33,331,687 — — Transportation 10,487,996 — — Utilities and power 7,780,746 — — Total common stocks — Commodity linked notes — 16,895,455 — Corporate bonds and notes — 32,258,486 — Foreign government and agency bonds and notes 5,215,801 Mortgage-backed securities — 126,128,755 — Purchased options outstanding — 6,226,926 — Purchased swap options outstanding — 184,992 — Senior loans — 90,472,295 — U.S. government and agency mortgage obligations — 100,958,263 — Short-term investments 272,790,044 57,396,267 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $156,979 $— Futures contracts (2,461,620) — — Written options outstanding — (847,834) — Written swap options outstanding — (1,337,930) — Forward premium swap option contracts — (4,395) — TBA sale commitments — (44,595,898) — Interest rate swap contracts — (2,185,188) — Total return swap contracts — (7,853,447) — Credit default contracts — 6,649,001 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Credit contracts $6,650,262 $1,261 Foreign exchange contracts 886,646 729,667 Equity contracts 11,436,455 15,893,719 Interest rate contracts 2,661,636 6,482,868 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased equity option contracts (contract amount)$1,300,000 Purchased TBA commitment option contracts (contract amount)$54,100,000 Purchased swap option contracts (contract amount)$44,200,000 Written equity option contracts (contract amount)$1,000,000 Written TBA commitment option contracts (contract amount)$91,800,000 Written swap option contracts (contract amount)$40,000,000 Futures contracts (number of contracts)2,000 Forward currency contracts (contract amount)$212,200,000 Centrally cleared interest rate swap contracts (notional)$257,400,000 OTC total return swap contracts (notional)$957,700,000 OTC credit default contracts (notional)$8,500,000 Centrally cleared credit default contracts (notional)$54,100,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Centrally cleared interest rate swap contracts§ $— $— $45,159 $— $— $— $— $— $— $— $— $— $— $45,159 OTC Total return swap contracts*# 607,496 46,106 — 1,635,683 21,957 637,504 66,168 — 2,471,304 — — 801,604 — 6,287,822 OTC Credit default contracts*# 2,414 704 — — 30,133 — 898 — 34,149 Centrally cleared credit default contracts§ — Futures contracts§ — Forward currency contracts# 22,249 125,889 — 73,843 114,166 89,743 65,633 67,258 158,505 — 86,509 39,589 43,262 886,646 Forward premium swap option contracts# — — — 17,493 — 16,181 — 33,674 Purchased swap options# — 86,374 — 98,618 — 184,992 Purchased options# — 1,760,293 — — 4,466,633 — 6,226,926 Total Assets $632,159 $172,699 $45,159 $1,727,019 $252,630 $2,487,540 $231,317 $67,258 $7,112,623 $— $86,509 $841,193 $43,262 $13,699,368 Liabilities: Centrally cleared interest rate swap contracts§ — — 28,988 — 28,988 OTC Total return swap contracts*# 4,516,206 693,546 — 1,171,094 42,126 1,763,244 2,475,710 — 361 — — 3,478,982 — 14,141,269 OTC Credit default contracts*# — 1,131 — 130 — 1,261 Centrally cleared credit default contracts§ — — 821,877 — 821,877 Futures contracts§ — 1,646,500 — — — 1,646,500 Forward currency contracts# 8,961 135,238 — 129,141 119,789 92,076 — 19,274 87,244 — 117,368 168 20,408 729,667 Forward premium swap option contracts# — — — 18,570 — 19,499 — 38,069 Written swap options# 87,331 — — — 127,856 — 70,268 — 1,052,475 — 1,337,930 Written options# 9,934 — 837,900 — 847,834 Total Liabilities $4,622,432 $828,784 $850,865 $1,318,805 $290,902 $1,855,320 $2,546,108 $19,274 $1,997,479 $1,646,500 $117,368 $3,479,150 $20,408 $19,593,395 Total Financial and Derivative Net Assets $(3,990,273) $(656,085) $(805,706) $408,214 $(38,272) $632,220 $(2,314,791) $47,984 $5,115,144 $(1,646,500) $(30,859) $(2,637,957) $22,854 $(5,894,027) Total collateral received (pledged)##† $(3,990,273) $(552,982) $— $(541,951) $(38,272) $520,000 $(905,000) $— $2,620,000 $— $— $(2,637,957) $— Net amount $— $(103,103) $(805,706) $950,165 $— $112,220 $(1,409,791) $47,984 $2,495,144 $(1,646,500) $(30,859) $— $22,854 * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day's variation margin only, which is not collateralized.Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: September 26, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: September 26, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: September 26 2014
